Citation Nr: 9932200	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right shoulder disorder, status post 
arthroplasty, currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected left shoulder disorder, status post 
arthroplasty, currently rated as 20 percent disabling.

(The issue of whether the overpayment of disability 
compensation benefits, in the calculated amount of $10,851, 
was the result of sole administrative error on the part of 
the Department of Veterans Affairs (VA), is addressed in a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 1965 
and from February 1972 to October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
VA Regional Office (RO) in No. Little Rock, Arkansas, which 
denied a claim by the veteran seeking, inter alia, 
entitlement to increased disability ratings for a service-
connected right shoulder disorder and a service-connected 
left shoulder disorder.


REMAND

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 30 percent for his service-
connected right shoulder disorder and in excess of 20 percent 
for his service-connected left shoulder disorder.  He, and 
his accredited representative, argue that his bilateral 
shoulder disorders involve severe pain, painful motion, and 
weakness, indicative of higher disability ratings.

After careful review of the record, the Board is of the 
opinion that further medical development is necessary prior 
to appellate review of this case.

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)  (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claims are 
well grounded because he is service-connected for right and 
left shoulder disorders and has asserted that his 
disabilities are currently worse than rated.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).

Because the veteran's claims are well-grounded, VA has a duty 
to assist him with the development of his claims.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (formerly United States Court of 
Veterans Appeals) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1999); see also 38 C.F.R. § 4.1 (1999) (In order to apply 
the Schedule for Rating Disabilities, "accurate and fully 
descriptive medical examinations are required.").

In this case, the veteran was afforded VA examination in 
January 1998 and, again, in July 1998.  However, the reports 
of these examinations do not provide any findings pertinent 
to the functional impairment caused by his right and left 
shoulder disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that 38 C.F.R. §§ 4.40, 4.45, were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss," such as limitation of motion due to 
pain, weakness, atrophy, incoordination, excess fatigability, 
and deformity of a musculoskeletal disability under § 4.40 
and § 4.45, separate from any consideration of a veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).

The importance of clinical analysis of the veteran's 
functional impairment is made more significant by the fact 
that his right and left shoulder disorders are currently 
rated based on Diagnostic Code (DC) 5051 of the Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4  (1999).  That code 
specifically pertains to residuals of shoulder replacement 
and authorizes disability ratings based on "chronic 
residuals consisting of severe, painful motion or weakness of 
the affected extremity" or "intermediate degrees of 
residual weakness, pain or limitation of motion."  38 C.F.R. 
§ 4.71a, DC 5051  (1999).

From the current VA examination reports of record, the Board 
is not able to assess the current severity of the veteran's 
right and left shoulder disorders, both in terms of 
anatomical damage and functional loss.  Therefore, the Board 
finds that another VA examination should be conducted.  This 
is necessary in order to provide a record upon which a fair, 
equitable, and procedurally correct decision on the claim can 
be made.  38 C.F.R. §§ 3.326, 3.327 (1999).  It is noteworthy 
that the veteran's accredited representative has argued that 
a remand is necessary for the same reasons.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected right 
and left shoulder disabilities, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should schedule the veteran 
for an orthopedic examination by an 
appropriate specialist in order to assess 
the current nature and severity of his 
left and right shoulder disorders.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

The examiner is requested to describe the 
current symptoms associated with the 
veteran's left and right shoulder 
disorders, and the severity, making sure 
to examine each shoulder separately and 
to provide separate results of 
examination.  As part of the examination, 
it is vital that the examiner assess the 
functional loss, if any, associated with 
the veteran's right and left shoulders, 
including additional disability caused 
by:  (1) limitation of motion due to 
pain; (2) weakness; (3) atrophy; (4) 
incoordination; (5) excess fatigability; 
(6) deformity; and (7) other functional 
impairment, pursuant to DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In doing so, the 
examiner should specify whether or not 
the disability in either shoulder 
involves either "chronic, severe painful 
motion or weakness," or "intermediate 
weakness, pain, or limitation of 
motion."  The examiner is also requested 
to determine whether his disability 
resembles ankylosis of the scapulohumeral 
articulation; fibrous union or nonunion 
of the humerus; or limitation of motion 
of the arm to 25 degrees from his side.

The reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specifically, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Thereafter, the RO should review the 
veteran's claims of entitlement to 
increased disability ratings for service-
connected right and left shoulder 
disorders, status post arthroplasty.  The 
RO's decision must discuss the additional 
evidence developed and the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 
202 (1995).

	5.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



